Judgment, Supreme Court, Bronx County (John A. Barone, J.), rendered July 18, 2002, convicting defendant, after a nonjury trial, of murder in the second degree and attempted robbery in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 18 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s credibility determinations and its thorough findings concerning defendant’s accessorial liability for the attempted robbery, which was the basis for the felony murder conviction. The evidence warranted the conclusion that when defendant brandished a knife at the victim’s companion, he knew that the codefendant was robbing the victim, and intended to prevent the victim’s companion from interfering (see People v Allah, 71 NY2d 830 [1988]). Concur—Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.